 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DUSTIN BEAVERS,                                         Case No.: 2:19-cv-00846-APG-NJK

 4          Plaintiff                                   Order for Joint Proposed Pretrial Order

 5 v.

 6 GEICO CASUALTY COMPANY,

 7          Defendant

 8         Pursuant to the scheduling order, the joint proposed pretrial order was due January 21,

 9 2020. ECF No. 26 at 2. The parties did not file a proposed pretrial order by that date.

10         I THEREFORE ORDER that the parties shall file a joint proposed pretrial order or a

11 stipulation to dismiss by February 21, 2020. If no proposed order is filed by that date, I will

12 dismiss this case.

13         DATED this 24th day of January, 2020.

14

15
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
